DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowther, Sr. (US 4,424,018).
Regarding Claims 1-3, Lowther, Sr. discloses an apparatus to manage a wick, the apparatus comprising: a base (a first portion of element 5; indicated in annotated Fig. 1 below) defining a receptacle configured to hold wicking media (1); a housing, the housing comprising: a tube (a second portion of element 5 together with elements 2 and 3; indicated in annotated Fig. 1 below) extending away from the first end (i.e. where the base ends and the housing begins), the tube defining: a first interior channel between the first end and an exit hole (4) on a sidewall of the tube; and a second interior channel between an entry hole (also 4; see also col. 2, lines 24-29) on the sidewall of the tube and a hole at a second end of the housing (the wick outlet end of tube 2); wherein a length of the sidewall between the exit hole and the entry hole is configured to support pressure of a user's thumb or finger(s) against the wicking media and translational movement of the wicking media between the exit hole and the entry hole (see col. 2, lines 24-26 and lines 44-53: “Exit and entrance holes 4, are provided in order to allow outside finger contact with wick 1… In use, the operator first bends the soft metal tube 2 into a 

    PNG
    media_image1.png
    789
    811
    media_image1.png
    Greyscale

However, Lowther, Sr. does not disclose wherein said housing engages at a first end with the base.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lowther, Sr. wherein said housing engages at a first end with the base, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther, Sr. as applied to claim 1 above, and further in view of Yerian (US 7,021,782).
Regarding Claims 4 and 5, Lowther, Sr. does not disclose wherein the base comprises a rounded, weighted bottom surface configured to allow the apparatus to rock upright when disposed on a flat surface; wherein the base comprises a flat bottom surface.
Yerian teaches a device retaining an ambient light source and, more particularly, to a wand coupled to a base for retaining an ambient light source (e.g. a candle or a portable lamp; see col. 1, lines 10-20); wherein the base (12) comprises a rounded, weighted bottom surface configured to allow the apparatus to rock upright when disposed on a flat surface (see col. 4, lines 38-47); wherein the base comprises a flat bottom surface (see Fig. 1b).

    PNG
    media_image2.png
    731
    567
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lowther, Sr. wherein the base comprises a rounded, weighted bottom surface configured to allow the apparatus to rock upright when disposed on a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    789
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    590
    848
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    825
    541
    media_image5.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799